Detailed Action 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Preliminary Amendment
The preliminary amendment filed on May 5, 2020 is accepted by the Examiner. The Examiner acknowledges the cancellation of claims 10-11 and the addition of claims 12-17. Claims 1-9 and 12-17 are pending in the application. 
Examination of Application
IDS
The information disclosure statements (IDS) submitted on May 1, 2020, December 3, 2020, January 14, 2021 and August 12, 2021 are being considered by the Examiner. 
Drawing
The drawing filed on December 10, 2018 are accepted by the Examiner. 
Title
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. Suggestion: “Wireless Sensing of Linear and Angular Velocity and Acceleration via a Weakly-coupled Quasi-static Magnetic field”  
Specification
The specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.
Claim Objection
Claims 1-9 and 12-17: the reference to claim 1, the claim in the first part of the computational analysis “a magnitude” of “a vector” is computed, and yet after acquiring the drift free orientation and position, a vector velocity and a vector acceleration are computed. May be, the claim should start out as computing of magnitude of vectors rather than a vector. Furthermore, since velocity and acceleration are themselves vectors, they shouldn’t be referring are vector velocity and vector acceleration as they always have magnitude and phase components to them and are known vector quantities, i.e., sounds redundant. 
Claim rejection – 35 U.S.C. 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

In reference to claims 1-9 and 12-17: the claimed invention is directed to an abstract idea without significantly more. The claims recite computation of engineering parameters boarders human thought process and/or mathematical computation. This judicial exception is not integrated into a practical application because, in view of prong 1: for instance in claim 1, the steps of computing the subsequent calculating steps basically result in calculating velocity and acceleration of a transmitter or a receiver so the method is simply a computation of a parameter of interest. The claim does not include additional elements that are enough to amount to significantly more than the 
The dependent claims when analyzed are held to be ineligible subject matter and are rejected under 35 U.S.C. 101 because the additional recited limitations fail to establish that claim 1 is not directed to an abstract idea for the same reason as claim 1 of the instant application. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Rawlins (U.S. Patent No. 10,244,421) discloses a momentum transfer and communication system. 
Bryant et al
Yokokohji et al. (U.S Patent No. 7,423,553) discloses a tachometer that measures the rotational velocities of two rear wheels of a vehicle. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELIAS DESTA whose telephone number is (571)272-2214. The examiner can normally be reached M-F: 8:30 to 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Andrew M Schechter can be reached on 571-272-2302. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/ELIAS DESTA/
Primary Examiner, Art Unit 2857